Opinion issued March 10, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–00647–CV 




TRINITY HEALTHCARE MANAGEMENT, L.L.C., D/B/A TRINITY HM
OF TEXAS L.L.C. D/B/A TRINITY REHABILITATION AND
RETIREMENT COMMUNITY OF SAN AUGUSTINE, Appellant

V.

PHARMERICA, INC., Appellee




On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 771,745




MEMORANDUM OPINIONAppellant Trinity Healthcare Management, L.L.C., d/b/a Trinity HM of Texas
L.L.C. d/b/a Trinity Rehabilitation and Retirement Community of San Augustine, has
failed to timely file a brief.  See Tex. R. App. P. 38.8(a) (failure of appellant to file
brief).  After being notified that this appeal was subject to dismissal, appellants
Trinity Healthcare Management, L.L.C., et al., did not adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.